Case 2:19-cv-00066-JRG Document 481 Filed 08/09/20 Page 1 of 3 PageID #: 39211



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,                    Civil Action No. 2:19-cv-00066-JRG
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,                      JURY TRIAL DEMANDED
AND PANOPTIS PATENT
MANAGEMENT, LLC,

                             Plaintiffs,

      v.

APPLE INC.,

                             Defendant.


                NOTICE OF ADDITIONAL ATTACHMENT TO
    APPLE'S PRE-VERDICT MOTION FOR JUDGMENT AS A MATTER OF LAW
                              (DKT. 477)

      Defendant Apple Inc. files the attached Order as an additional attachment to its Pre-Verdict

Motion for Judgment as a Matter of Law (DKT. 477).



  Dated: August 9, 2020                    /s/ Melissa R. Smith
                                           Mark D. Selwyn (pro hac vice)
                                           mark.selwyn@wilmerhale.com
                                           WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
                                           950 Page Mill Road
                                           Palo Alto, CA 94304
                                           Telephone: (650) 858-6000
                                           Facsimile: (650) 858-6100




                                               1
Case 2:19-cv-00066-JRG Document 481 Filed 08/09/20 Page 2 of 3 PageID #: 39212



                                   Mindy Sooter (pro hac vice)
                                   mindy.sooter@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   1225 Seventeenth Street, Suite 2600
                                   Denver, CO 80202
                                   Telephone: (720) 274-3135
                                   Facsimile: (720) 274-3133

                                   Joseph J. Mueller (pro hac vice)
                                   Timothy D. Syrett (pro hac vice)
                                   timothy.syrett@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   60 State Street
                                   Boston, MA 02109
                                   Telephone: (617) 526-6000
                                   Facsimile: (617) 526-5000

                                   Brittany Blueitt Amadi (pro hac vice)
                                   brittany.amadi@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   1875 Pennsylvania Avenue NW
                                   Washington, DC 20006
                                   Telephone: (202) 663-6000
                                   Facsimile: (202) 663-6363

                                   Melissa R. Smith
                                   State Bar No. 24001351
                                   melissa@gillamsmithlaw.com
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, TX 75670
                                   Telephone: (903) 934-8450
                                   Facsimile: (903) 934-9257

                                   Attorneys for Defendant Apple Inc




                                      2
Case 2:19-cv-00066-JRG Document 481 Filed 08/09/20 Page 3 of 3 PageID #: 39213



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Plaintiffs’ counsel of record were served with a true and

correct copy of the foregoing document by electronic mail on August 9, 2020.


                                               /s Melissa R. Smith




                                              3
